Case 19-04127-mxm Doc 18-1 Filed 06/22/20        Entered 06/22/20 16:38:14      Page 1 of 13




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

       In re:                                 § Chapter 7
                                              §
       Darren Scott Matloff,                  § Case No. 19-44253-mxm-7
                                              §
                Debtor.                       §
                                              §
       Triumphant Gold Limited,               § Adv. No. 19-04127-mxm
             Plaintiff,                       §
                                              §
       vs.                                    §
                                              §
       Darren Scott Matloff,                  §
             Defendant.                       §

                     FIRST SET OF INTERROGATORIES AND
                  REQUESTS FOR PRODUCTION OF DOCUMENTS
                       TO TRIUMPHANT GOLD LIMITED

       To:      Triumphant Gold Limited, c/o Katherine B. Clark, Hedrick Kring
                PLLC, 1700 Pacific Avenue, Suite 4650, Dallas, TX 75201

              Defendant Darren Matloff (“Matloff”) hereby serves this first set of
       interrogatories and requests for production (collectively, the “Discovery
       Requests”) on Triumphant Gold Limited (“TGL”), pursuant to Federal Rules
       of Civil Procedure (“Civil Rules”) 26, 33, and 34, made applicable in this
       case by Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”) 7026,
       7033, and 7034.

              TGL is directed to provide written responses to each Discovery
       Request, including to produce all documents responsive thereto, on or before
       March 25, 2020, which is thirty days from the date of service of these
       Discovery Requests. TGL is further directed to produce, at the offices of
       Defendant’s counsel, Sarah M. Cox, Spector & Cox, PLLC, 12770 Coit
       Road, Suite 1100, Dallas, TX 75251, sarah@spectorcox.com, all documents
       that are responsive to the Discovery Requests and are in TGL’s possession,
       custody or control, or that are in the possession, custody, or control of TGL’s



                                                                              Page 1
Case 19-04127-mxm Doc 18-1 Filed 06/22/20     Entered 06/22/20 16:38:14    Page 2 of 13




       counsel, agents, or representatives, or which could be obtained through
       reasonably diligent efforts. You are hereby advised that the documents
       produced and your sworn answers may be offered in evidence in connection
       with any proceeding in which such documents and answers may be
       admissible.

             These Discovery Requests are continuing, and you are requested by
       way of supplemental answers hereto such additional information as you, or
       any other person acting on your behalf, may hereafter obtain that will
       augment or otherwise modify your answers given to the Discovery Requests
       below. Such supplemental responses are to be served upon this party
       immediately upon receipt of such information.

       Dated: February 24, 2020

                                        Respectfully submitted,

       SPECTOR & COX PLLC                   REED SMITH LLP

       By: /s/ Sarah M. Cox                 By: /s/ Michael P. Cooley
       Sarah M. Cox (CA Bar No.             Michael P. Cooley (SBN
       245475)                              24034388)
       Spector & Cox, PLLC                  Lindsey L. Robin (SBN 24091422)
       12770 Coit Road, Suite 1100          Devan J. Dal Col (SBN 24116244)
       Dallas, TX 75251                     2501 N. Harwood St., Ste. 1700
       T: 214-310-1321                      Dallas, Texas 75201
       F: 214-237-3380                      T: 469.680.4200
       sarah@spectorcox.com                 F: 469.680.4299
                                            mpcooley@reedsmith.com
                                            lrobin@reedsmith.com
                                            ddalcol@reedsmith.com

                                            Attorneys for the Defendant




                                                                          Page 2
Case 19-04127-mxm Doc 18-1 Filed 06/22/20        Entered 06/22/20 16:38:14     Page 3 of 13




                            CERTIFICATE OF SERVICE

              I hereby certify that, on February 24, 2020, a true and correct copy of
       this document was served via email to counsel for TGL at the following
       address:

              Katharine Battaia Clark
              HEDRICK KRING, PLLC
              1700 Pacific Avenue, Suite 4650
              Dallas, TX 75201
              Email: KClark@HedrickKring.com

                                           /s/ Sarah M. Cox
                                               Sarah M. Cox




                                                                              Page 3
Case 19-04127-mxm Doc 18-1 Filed 06/22/20        Entered 06/22/20 16:38:14    Page 4 of 13



                                            I.
                                   INSTRUCTIONS

               1.     Each interrogatory is addressed to TGL, along with any person
       or entity acting on behalf of TGL, including any officer, director, employee,
       agent, representative, investigator, consultant, or attorney of TGL.

             2.     For each Document produced, indicate each Discovery
       Request for Production to which it is responsive.

              3.     Whenever asked herein, the “knowledge” of any person
       includes hearsay known to such person and opinions of such person.

              4.      In answering any Discovery Request, please furnish all
       information which is available to you, including information in the
       possession of your agents, representatives, employees, investigators,
       attorneys, or anyone acting in their behalf or on your behalf and not merely
       such information known to your personal knowledge.

              5.     The Discovery Requests are to be regarded as continuing, and
       you are requested to provide, by way of supplemental answers thereto, such
       additional information as you, or any other person on your behalf, may
       hereafter obtain, which will augment, change, or otherwise modify your
       answers now given for any Discovery Request.

              6.      With respect to each Discovery Request to which a claim of
       privilege is asserted, separately state the following:

             (a)    The type of communication, information or document to which
                    a claim of privilege is being asserted;

             (b)    The basis of any claim of privilege;

             (c)    If work-product immunity is being asserted, identify the
                    proceeding for which the document was prepared; and

             (d)    With respect to each document or communication to which a
                    claim of privilege is being asserted, state:

                    (i)    Its date;




                                                                             Page 4
Case 19-04127-mxm Doc 18-1 Filed 06/22/20          Entered 06/22/20 16:38:14     Page 5 of 13




                    (ii)    The name, business address and present position of its
                            originator(s) or author(s);

                    (iii)   The position of its originator(s) or author(s) at the time
                            the communication was made or the document was
                            prepared;

                    (iv)    The name, business address and present position of
                            each recipient of the communication or document;

                    (v)     The position of each recipient at the time the
                            communication was made or document was prepared,
                            and the time it was received; and

                    (vi)    A general description of the subject of the
                            communication or document.

               7.     With respect to any Discovery Request which is not fully
       answered in whole or in part due to lack of information or knowledge,
       inability to remember, loss or destruction or nonpossession of records or
       documents, identify the present or former employee(s), agent(s) or other
       person(s) whom you consider to have information, knowledge, or possession
       or control of documents containing information which is responsive to the
       Discovery Request. No part of a Discovery Request shall remain
       unanswered merely because an objection is interposed to another part of the
       Discovery Request.

             8.     Matloff reserves the right to pose additional Discovery
       Requests.

                                             II.
                                     DEFINITIONS

             Capitalized terms used but not otherwise defined herein have the
       meanings assigned to them in the Complaint.

             1.     “Affiliate” has the meaning assigned to it in 11 U.S.C.
       § 101(2).

             2.   “Complaint” means that certain Adversary Complaint filed by
       TGL to commence the adversary proceeding styled Triumphant Gold Limited



                                                                               Page 5
Case 19-04127-mxm Doc 18-1 Filed 06/22/20         Entered 06/22/20 16:38:14       Page 6 of 13




       v. Darren Scott Matloff, assigned Adv. No. 19-04127 and pending in the
       United States Bankruptcy Court for the Northern District of Texas.

             3.     “July 2016 Loan Agreement” means that certain Loan
       Agreement, dated as of July 25, 2016, by and between TGL, the Debtor,
       Darren Scott Matloff, Asian Express Holdings, Ltd., and Gandiva
       Investments Ltd.

              4.     “Matloff” means Defendant Darren Scott Matloff.

              5.     “Polar” means Polar Ventures Overseas Limited.

              6.       “Polar Entity” includes Polar and any of its officers, directors,
       agents, affiliates, or employees (including Thian Chew and Alan Yamashita).

              7.     “Rooftop Singapore” means Rooftop Group International Pte.
       Ltd.

              8.     “Rooftop USA” means Rooftop Group USA, Inc.

              9.     “Rooftop Services” means Rooftop Group Services (US), Inc.

              10.    “TGL” means Triumphant Gold Limited.

              11.     “TGL Entity” includes TGL and any of its officers, directors,
       agents, affiliates, or employees (including Danny Yee, Hiro Mukaibo, and
       Tomo Kinouchi).

               12.   “Thian Chew” means the individual identified as Thian Chew
       in the July 2016 Loan Agreement.

              13.    “Person” or “persons” includes, without limitation,
       individuals, corporations, partnerships, limited partnerships, joint ventures,
       unincorporated associations, and all other governmental and non-
       governmental entities.

               14.    “You” and “your” refer to TGL, and shall include TGL’s
       officers, directors, agents, and employees, and all persons acting on their
       behalf.



                                                                                Page 6
Case 19-04127-mxm Doc 18-1 Filed 06/22/20        Entered 06/22/20 16:38:14      Page 7 of 13




               15.    The term “document” or “documents” has the same meaning
       as the definition of writings, recordings and photographs in Rule 1001 of the
       Federal Rules of Evidence and includes all written and graphic matter,
       however produced or reproduced, of any kind or description, whether sent or
       received or neither, including originals, non-identical copies, and drafts, and
       both sides thereof, including but not limited to: letters, correspondence,
       contracts, agreements, books, journals, ledgers, statements, reports, studies,
       billings, invoices, worksheets, audits, balance sheets, income statements,
       checks, diagrams, diaries, calendars, recordings, instructions, lists, minutes
       of meetings, orders, resolutions, facsimile transmissions, electronic mail,
       computer files stored by any electronic means, and all other informal or
       formal writing or tangible things and any amendments or supplements to all
       of the foregoing, whether prepared by a party or another person.

               16.   The term “describe in detail” means to state each and every fact
       concerning the information requested by the interrogatory, including,
       without limitation, (a) the identity of each person having knowledge of each
       fact or opinion relating to the information requested, (b) the identity of each
       document reflecting or relating to the information requested, (c) the identity
       of all communications relating to the information requested, and (d) all
       relevant date and time periods.

              17.     The phrase “state the basis” means to state with specificity all
       facts supporting, contradicting, or otherwise relating to the subject matter of
       the interrogatory, and to identify all communications or documents relating
       to such facts, and all persons likely to have knowledge of such facts.

              18.     The term “communication” or any variant thereof means any
       contact between two or more persons, and shall include, without limitation,
       written contact by means such as letters, memoranda, telegrams, telecopies
       or telexes, or by any other document, and any oral contact such as face-to-
       face meetings and telephone conversations.

              19.    The terms “and” and “or” shall be construed conjunctively or
       disjunctively as necessary to make the request inclusive rather than
       exclusive; the singular includes the plural and the plural includes the
       singular; the use of a verb in any tense shall be construed as the use of the


                                                                               Page 7
Case 19-04127-mxm Doc 18-1 Filed 06/22/20        Entered 06/22/20 16:38:14      Page 8 of 13




       verb in all other tenses whenever necessary to bring within the scope of the
       request documents that might otherwise be construed outside its scope.

               20.    The terms “reflecting,” “referring,” and “relating to,” in
       addition to their customary and usual meaning, shall be construed in their
       broadest sense, and mean anything that, directly or indirectly, generally or
       specifically, regards, relates to, refers to, concerns, contains, constitutes,
       contradicts, evidences, embodies, comprises, reflects, mentions, identifies,
       states, deals with, comments on, responds to, describes, analyzes, or is in any
       way, directly or indirectly relevant to the subject.

              21.  “Each” includes the word “every” and “every” includes the
       word “each.” “Any” includes the word “all” and “all” includes the word
       “any.”




                                                                              Page 8
Case 19-04127-mxm Doc 18-1 Filed 06/22/20           Entered 06/22/20 16:38:14     Page 9 of 13



                                             III.
                                  INTERROGATORIES


             1.    Identify each false pretense, false representation, and act of
       actual fraud that you contend renders Matloff’s debt to TGL
       nondischargeable under 11 U.S.C. § 523(a)(2)(A).

              2.    Identify each statement in writing respecting the Debtor’s
       financial condition that you contend was false and therefore renders
       Matloff’s debt to TGL nondischargeable under 11 U.S.C. § 523(a)(2)(B).

              3.      If you contend that Matloff at any time was “acting in a
       fiduciary capacity” (as used in 11 U.S.C. § 523(a)(4)) to TGL, describe the
       basis for that contention.

              4.     Identify with specificity each act of fraud or defalcation you
       contend occurred by Matloff while acting in a “fiduciary capacity” (as that
       phrase is used in 11 U.S.C. § 523(a)(4)) that renders Matloff’s debt to TGL
       nondischargeable under § 523(a)(4).

             5.     Identify with specificity each act of “embezzlement” (as used
       in 11 U.S.C. § 523(a)(4)) that you contend renders Matloff’s debt to TGL
       nondischargeable under § 523(a)(4).

             6.    Identify with specificity each act of “larceny” (as used in
       11 U.S.C. § 523(a)(4)) that you contend renders Matloff’s debt to TGL
       nondischargeable under § 523(a)(4).

              7.    Identify with specificity each act by which you contend
       Matloff caused a “willful and malicious injury” (as that phrase is used in 11
       U.S.C. § 523(a)(6)) to TGL or any property of TGL that renders Matloff’s
       debt to TGL nondischargeable under § 523(a)(6).

              8.     Describe with sufficient detail to permit their identification, all
       recorded information, including all books, documents, records, and papers,
       that you contend Matloff either concealed, destroyed, mutilated, or falsified
       or caused any Rooftop Entity to conceal, destroy, mutilate, or falsify.




                                                                                Page 9
Case 19-04127-mxm Doc 18-1 Filed 06/22/20         Entered 06/22/20 16:38:14      Page 10 of 13




              9.     Describe with sufficient detail to permit their identification, all
       property of Rooftop USA that you contend Matloff either destroyed,
       mutilated, or concealed or caused any Rooftop Entity to destroy, mutilate, or
       conceal.

             10.    Identify by date and amount each transfer of cash from Rooftop
       USA to Matloff that you contend was “a personal distribution based upon his
       ownership of Rooftop USA.” See Complaint ¶ 16.

              11.   Identify with specificity each representation or statement
       regarding Asian Express that you contend was “misleading and false.” See
       Complaint ¶ 17.

             12.     Identify with specificity each “misrepresentation[ ] and false
       statement[ ] regarding the Rooftop enterprise structure, financial condition,
       and projected performance” that you contend TGL relied upon. See
       Complaint ¶ 19.

              13.    Identify all of the transfers that you allege were made on or
       about March 26, 2018 and comprise “an additional $176,000 of payments to
       other creditors or insiders from Rooftop Singapore’s charged account.” See
       Complaint ¶ 37.

             14.   Identify with specificity each of the “additional representations
       (on which TGL relied) in order to induce TGL to enter into the Side Letters.”
       See Complaint ¶22.

              15.    Identify all documents or communications that you contend
       support the allegation that “[b]etween February and April of 2018, Matloff
       falsely represented to TGL that he had additional funding arranged for
       Rooftop Singapore.” See Complaint ¶ 26.

                16.    Specify whether the transfers totaling $2,074,083.17 comprise
       all withdrawals, transfers, and other debits recorded in Exhibits A-1 to A-18
       or, if less than all, identify which withdrawals, transfers, and other debits.

              17.    If you contend that Matloff caused a “willful and malicious
       injury” (as defined in 11 U.S.C. § 523(a)(6)) to TGL or property of TGL,



                                                                               Page 10
Case 19-04127-mxm Doc 18-1 Filed 06/22/20        Entered 06/22/20 16:38:14      Page 11 of 13




       identify with specificity the nature of the injury that was you contend Matloff
       intended or was substantially certain to cause to TGL or its property.

              18.     If you contend that “Matloff was arranging funding for
       Rooftop USA that was not used to repay TGL” (see Complaint ¶ 26),
       describe all such funding with sufficient detail to permit its identification.

             19.    Describe in detail standard internal processes employed by
       TGL and Aktis Capital to evaluate whether to make a loan to, or an
       investment in, a given company or business activity.




                                                                             Page 11
Case 19-04127-mxm Doc 18-1 Filed 06/22/20          Entered 06/22/20 16:38:14     Page 12 of 13



                                             IV.
                           REQUESTS FOR PRODUCTION

               1.    All documents that TGL relied upon in preparing its answers
       to Interrogatory Nos. 1-19.

              2.    All “due diligence” requests for financial or other information
       made by any TGL Entity to any Rooftop Entity in connection with TGL’s
       decision to extend loans under the July 2016 Loan Agreement or any
       subsequent agreement.

               3.    All documents received in response to the requests described
       in the foregoing Request.

              4.    All communications, including all “due diligence” requests for
       financial or other information, made by any TGL Entity to Matloff in
       connection with TGL’s request for Matloff to personally guarantee
       repayment of Rooftop Singapore’s debt to TGL, including any requests for
       updated personal financial statements made after the guarantee was provided.

              5.     All documents, including any personal financial statements or
       other records indicating the nature or value of Matloff’s assets, liabilities, or
       net worth, received in response to the requests described in the foregoing
       Request.

              6.    All “investor presentations, management financial statements,
       audited GAAP financial statements, and third-party valuations” of Rooftop
       Singapore referred to in ¶15 of the Complaint.

              7.      All “management financial statements for Rooftop Singapore”
       referred to in ¶18 of the Complaint.

              8.     All internal communications, presentations, and documents
       prepared by or for TGL or Aktis in connection with TGL’s decision to extend
       loans under the July 2016 Loan Agreement or any subsequent advance or
       extension of credit.

              9.     All communications between any TGL Entity and any Rooftop
       Entity pertaining to the Facility.



                                                                               Page 12
Case 19-04127-mxm Doc 18-1 Filed 06/22/20        Entered 06/22/20 16:38:14      Page 13 of 13




              10.    All communications between any TGL Entity and any Polar
       Entity pertaining to the Facility.

              11.     All communications between any TGL Entity and Matloff
       pertaining to the Guarantee.

             12.   All documents evidencing “the representation that new money
       was coming into the business.” See Complaint ¶ 22.

               13.   All documents evidencing “the written representation that
       Rooftop Singapore was owed more than $15 million in accounts receivable
       as of the January 2018 Side Letter.” See Complaint ¶ 22.

              14.   All documents between February 2018 and April 2018
       containing representations that “he had additional funding arranged for
       Rooftop Singapore.” See Complaint ¶ 26.

              15.    All documents evidencing that, between February 2018 and
       April 2018, “Matloff was arranging funding for Rooftop USA that was not
       used to repay TGL.” See Complaint ¶ 26

              16.     All “statements in writing” (as that phrase is used in 11 U.S.C.
       § 523(a)(4)) that you contend render Matloff’s debt to TGL nondischargeable
       under § 523(a)(4).

              17.    If you contend that TGL reasonably believed that Matloff had
       sufficient assets to repay the Facility upon exercise of his guaranty
       obligations, produce all documents or communications supporting or
       evidencing that belief.




                                                                             Page 13
